DETAILED ACTION
1.    	This action is responsive to communication filed on 30 October 2020, with acknowledgement of an original application filed on 23 September 2019.
2.    	Claims 1-19 are currently pending. Claims 1, 13, and 19 are in independent forms. 

Response to Arguments
3.	Examiner maintained the double patenting rejection.

Response to Arguments
4.    	Applicant's arguments filed on 30 October 2020 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Response to Arguments
5. 	Applicant's arguments filed on 23 July 2020 have been fully considered but they are not persuasive. 
I) 	In response to applicant's arguments on pages 11-12, Applicant argued that Further, even if the teachings of Dutta were incorporated into Caballero, the combination would fail to disclose or suggest at least “.. .measuring a securing direction of said mobile device relative to a magnetic north direction and securing said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password as recited in Applicant’s claim 1.
The examiner respectfully disagrees with the argument. The applicant argued that Dutta fail to disclose or suggest measuring a securing direction of said mobile device relative to a magnetic north

the e-compass 1150 sensor outputs accordingly deliver measured magnetic vector H.sup.m components H.sub.X.sup.m, H.sub.Y.sup.m, H.sub.Z.sup.m relative to the e-compass reference frame. Some embodiments are directed specifically to obtaining heading information e.g., angle w relative to magnetic North. Furthermore, Dutta in combination with Caballero discloses In the presence of the fixed magnetic disturber, the raw measurement output H.sup.m of the e-compass 1150 at horizontal level is a vector sum of the fixed magnetic disturber vector M=[X0, Y0, Z0].sup.T and a product of the actual earth's magnetic field vector H=[H.sub.h, H.sub.v].sup.T used to find magnetic North, times a direction matrix D representing the orientation of the horizontal e-compass at heading angle .psi., times an e-compass sensitivity matrix S.sub.C representing the relative sensitivities of the e-compass sensors when the e-compass is level-horizontal (see Dutta par. 0071); and securing said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password Contrary to the applicant assertion, as stated in the office action the Dutta reference discloses a security logic circuit 1038 is coupled to secure-or-general-purpose-identification value (Security/GPI) bits 1037 of a non-volatile one-time alterable Production ID register or array of electronic fuses (E-Fuses), for enhancing secure e-commerce and system security generally, the accelerometer plus e-compass provides positioning that can be combined or blended with GPS information and provide a low-cost, miniature inertial platform alternative to gyroscope-and-accelerometer inertial systems. GPS information is blended with either or both of accelerometer and/or e-compass in some of the embodiments. Furthermore, Dutta in combination with Caballero discloses In the presence of the fixed magnetic disturber, the raw measurement output H.sup.m of the e-compass 1150 at horizontal level is a vector sum of the fixed magnetic disturber vector M=[X0, Y0, Z0].sup.T and a product of the actual earth's magnetic field vector H=[H.sub.h, H.sub.v].sup.T used to find magnetic North, times a direction matrix D representing the orientation of the horizontal e-compass at heading angle .psi., times an e-compass sensitivity matrix S.sub.C representing the relative sensitivities of the e-compass sensors when the e-compass is level-horizontal (see Dutta pars. 0071, 0093).

II) 	In response to applicant's arguments on page 14, Applicant argued that Claims 2-4 depend directly or indirectly from independent claim 1 and, thus, include all the elements of claim 1. Claims 14 and 15 depend directly or indirectly from claim 13 and, thus, include all the elements of claim 13. Accordingly, claims 2-4, 14 and 15 are patentably distinct and non-obvious over the cited references due to their respective dependencies from claims 1 and 13.
	The examiner respectfully refer applicant to the response in item I above.

III) 	In response to applicant's arguments on page 16, Applicant argued that Claims 6 and 8-10 depend directly or indirectly from independent claim 1 and, thus, include all the elements of claim 1. Accordingly, claims 6 and 8 - 10 are patentably distinct and non-obvious over the cited references due to their dependency from claim 1.	
The examiner respectfully refer applicant to the response in item I above.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,5, 7, 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caballero et al. US Patent Application Publication No. 2011/0004756 (hereinafter Caballero) in view of Dutta US Patent Application Publication No. 2015/0247739 (hereinafter Dutta).
Regarding claim 1, Caballero discloses a method for securing data using a mobile device, 

comprising:
“determining securing global positioning data values of the mobile device” (see Caballero par. 0022, the location unit 110 determines a current location of the computing device. Furthermore, the location unit 110 may generate location information including a coordinate pair (such as a longitude and latitude coordinate pair) corresponding to the current location of the computing device. The location unit 110 may be a Global Positioning System (GPS) receiver);
Caballero does not explicitly disclose measuring a securing direction of said mobile device relative to a magnetic north direction; securing said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password. 
However, in analogues art, Dutta discloses measuring a securing direction of said mobile device relative to a magnetic north direction (see Dutta par. 0062, the e-compass 1150 sensors X, Y, Z are mounted substantially perpendicular to one another and thereby define their own substantially perpendicular axes that constitute an e-compass reference frame that is securely affixed to the portable device as a whole. The e-compass 1150 sensor outputs accordingly deliver measured magnetic vector H.sup.m components H.sub.X.sup.m, H.sub.Y.sup.m, H.sub.Z.sup.m relative to the e-compass reference frame. Some embodiments are directed specifically to obtaining heading information e.g., angle w relative to magnetic North); securing said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password (see Dutta par. 0040, 0044, 0159, Processor integrated circuit 1022 is coupled to a satellite positioning integrated circuit 1190 for GPS or otherwise. GPS (Global Positioning System) is an earth-satellite-based electronic system for enabling GPS receivers in ships, aircraft, land vehicles and land stations to determine their geographic and spatial position such as in latitude, longitude, and altitude. A security logic circuit 1038 is coupled to secure-or-general-purpose-identification value (Security/GPI) bits 1037 of a non-volatile one-time alterable Production ID register or array of electronic fuses (E-Fuses), for enhancing secure e-commerce and system security generally, the accelerometer plus e-compass provides positioning that can be combined or blended with GPS information and provide a low-cost, miniature inertial platform alternative to gyroscope-and-accelerometer inertial systems. GPS information is blended with either or both of accelerometer and/or e-compass in some of the embodiments).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dutta into the system of Caballero in order to include magnetic compasses useful for sensing directions and have been used for assistance in navigation over centuries. A pocket compass is a familiar personal item, with its suspended magnetized needle pointing to the magnetic North pole (see Dutta par. 0009).

Regarding claim 5, the combination of Caballero and Dutta discloses the method according to claim 1,
Caballero further discloses wherein said determined securing global positioning data values, said securing password, and said securing direction are used as variables in an encryption function for said data (see Caballero par. 0028).

Regarding claim 7, the combination of Caballero and Dutta discloses the method according to claim 1, 
(see Clarke (see Clarke Fig. 1A, Orientation Sensor 140).

Regarding claim 13, Caballero discloses a system for securing data using a mobile device, comprising:
“a global positioning data receiver to receive global positioning data values of said mobile device as securing global positioning data values” (see Caballero par. 0022, the location unit 110 determines a current location of the computing device. Furthermore, the location unit 110 may generate location information including a coordinate pair (such as a longitude and latitude coordinate pair) corresponding to the current location of the computing device. The location unit 110 may be a Global Positioning System (GPS) receiver);
Caballero does not explicitly disclose a compass measurer to measure a securing direction of said mobile device relative to a magnetic north direction; a data protector to secure said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password. 
However, in analogues art, Dutta discloses a compass measurer to measure a securing direction of said mobile device relative to a magnetic north direction (see Dutta par. 0062, the e-compass 1150 sensors X, Y, Z are mounted substantially perpendicular to one another and thereby define their own substantially perpendicular axes that constitute an e-compass reference frame that is securely affixed to the portable device as a whole. The e-compass 1150 sensor outputs accordingly deliver measured magnetic vector H.sup.m components H.sub.X.sup.m, H.sub.Y.sup.m, H.sub.Z.sup.m relative to the e-compass reference frame. Some embodiments are directed specifically to obtaining heading information e.g., angle w relative to magnetic North); a data protector to secure said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password (see Dutta par. 0040, 0044, 0159, Processor integrated circuit 1022 is coupled to a satellite positioning integrated circuit 1190 for GPS or otherwise. GPS (Global Positioning System) is an earth-satellite-based electronic system for enabling GPS receivers in ships, aircraft, land vehicles and land stations to determine their geographic and spatial position such as in latitude, longitude, and altitude. A security logic circuit 1038 is coupled to secure-or-general-purpose-identification value (Security/GPI) bits 1037 of a non-volatile one-time alterable Production ID register or array of electronic fuses (E-Fuses), for enhancing secure e-commerce and system security generally, the accelerometer plus e-compass provides positioning that can be combined or blended with GPS information and provide a low-cost, miniature inertial platform alternative to gyroscope-and-accelerometer inertial systems. GPS information is blended with either or both of accelerometer and/or e-compass in some of the embodiments).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dutta into the system of Caballero in order to include magnetic compasses useful for sensing directions and have been used for assistance in navigation over centuries. A pocket compass is a familiar personal item, with its suspended magnetized needle pointing to the magnetic North pole (see Dutta par. 0009).
 
Regarding claim 16, the combination of Caballero and Dutta discloses the system according to claim 13, 
Caballero further discloses wherein said mobile device further comprises an orientation sensor (see Clarke (see Clarke Fig. 1A, Orientation Sensor 140).

Regarding claim 18, the combination of Caballero and Dutta discloses the system according to claim 13,
Caballero further discloses an encryptor to encrypt said data by using said determined securing global positioning data values, said securing password, and said securing direction as input variables for said encryption module (see Caballero par. 0028).

Regarding claim 19, Caballero discloses a computer program product for securing data using a mobile device, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by a computing system to cause said computing system to:
“determine securing global positioning data values of the mobile device” (see Caballero par. 0022, the location unit 110 determines a current location of the computing device. Furthermore, the location unit 110 may generate location Information Including a coordinate pair (such as a longitude and latitude coordinate pair) corresponding to the current location of the computing device. The location unit 110 may be a Global Positioning System (GPS) receiver);
Caballero does not explicitly disclose measure a securing direction of said mobile device relative to a magnetic north direction; secure said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password. 
However, in analogues art, Dutta discloses measure a securing direction of said mobile device relative to a magnetic north direction (see Dutta par. 0062, the e-compass 1150 sensors X, Y, Z are mounted substantially perpendicular to one another and thereby define their own substantially perpendicular axes that constitute an e-compass reference frame that is securely affixed to the portable device as a whole. The e-compass 1150 sensor outputs accordingly deliver measured magnetic vector H.sup.m components H.sub.X.sup.m, H.sub.Y.sup.m, H.sub.Z.sup.m relative to the e-compass reference frame. Some embodiments are directed specifically to obtaining heading information e.g., angle w relative to magnetic North); secure said data against unauthorized access using said determined global positioning data values, said securing password, and said securing direction as a combined password (see Dutta par. 0040, 0044, 0159, Processor integrated circuit 1022 is coupled to a satellite positioning integrated circuit 1190 for GPS or otherwise. GPS (Global Positioning System) is an earth-satellite-based electronic system for enabling GPS receivers in ships, aircraft, land vehicles and land stations to determine their geographic and spatial position such as in latitude, longitude, and altitude. A security logic circuit 1038 is coupled to secure-or-general-purpose-identification value (Security/GPI) bits 1037 of a non-volatile one-time alterable Production ID register or array of electronic fuses (E-Fuses), for enhancing secure e-commerce and system security generally, the accelerometer plus e-compass provides positioning that can be combined or blended with GPS information and provide a low-cost, miniature inertial platform alternative to gyroscope-and-accelerometer inertial systems. GPS information is blended with either or both of accelerometer and/or e-compass in some of the embodiments).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dutta into the system of Caballero in order to include magnetic compasses useful for sensing directions and have been used for assistance in navigation over centuries. A pocket compass is a familiar personal item, with its suspended magnetized needle pointing to the magnetic North pole (see Dutta par. 0009).

8. 	Claims 2-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caballero et al. US Patent Application Publication No. 2011/0004756 (hereinafter Caballero) in view of Dutta US Patent Application Publication No. 2015/0247739 (hereinafter Dutta) in further view of Bank et al. US Patent Application Publication No. 2014/0321720 (hereinafter Bank).
Regarding claim 2, the combination of Caballero and Dutta discloses the method according to claim 1,
the combination of Caballero and Dutta does not explicitly discloses wherein said measuring a securing direction of said mobile device further comprises: positioning the mobile device at arm's-length in front of a face of a user; and measuring a distance from the mobile device to eyes of said user.
However, in analogues art, Bank discloses wherein said measuring a securing direction of said mobile device further comprises: positioning the mobile device at arm's-length in front of a face of a user (see Bank par. 0029-0030, In order to detect the  hand or body expression of a user in a digital image, the computing system may perform: (i) identifying a body movement or a posture, e.g., a leaning direction, a head position, an arm movement, etc., of the user in the digital image; and (ii) mapping the identified body movement or posture to a specific emotion, e.g., surprise, fear, etc.); and measuring a distance from the mobile device to eyes of said user (see Bank par. 0031, the computing system compares a facial expression or a body expression of a user in the each digital image against facial expressions and body expressions of other users in the each digital image. The computing system assigns social distance(s) between the users in the digital images based on the analysis and the comparison).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bank into the system of Caballero and Dutta in order to assign the social distance between the users based on the analysis and the comparison (see Bank 0005).

Regarding claims 3 and 14, the combination of Caballero, Dutta, and Bank discloses the method according to claim 2, the system according to claim 13,
Bank further discloses wherein said positioning said mobile device into a securing direction further comprises: measuring a distance between the mobile device and said eyes of said user as a securing distance (see Bank par. 0032).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bank into the system of Caballero and Dutta in order to assign the social distance between the users based on the analysis and the comparison (see Bank 0005).

Regarding claim 4, the combination of Caballero, Dutta, and Bank discloses the method of claim 3,
Bank further discloses wherein said combined password is selected from the group consisting of said distance between the mobile device and said eyes of said user, and a digital image of said face of said user (see Bankpar.0032).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bank into the system of Caballero and Dutta in order to assign the social distance between the users based on the analysis and the comparison (see Bank 0005).

Regarding claim 15, the combination of Caballero, Dutta, and Bank discloses the system according to claim 14,
Bank further discloses wherein said distance measurer further comprises an image capturing device (see Bank par. 0045, the computing system may receive a plurality of digital images, e.g., from an Internet social network, and store the received plural digital images in a storage device. Each received digital image may show one or more users).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bank into the system of Caballero and Dutta in order to include PDAs, mobile phones, and laptops integrate cameras which are used to capture still and video images (see Bank 0007).

9. 	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caballero et al. US Patent Application Publication No. 2011/0004756 (hereinafter Caballero) in view of Dutta US Patent Application Publication No. 2015/0247739 (hereinafter Dutta) in further view of Turgeman et al. US Patent Application Publication No. 2016/0300054 (hereinafter Turgeman).
Regarding claim 6, the combination of Caballero and Dutta discloses the method according to claim 1,
Caballero in view of Dutta does not explicitly discloses wherein said mobile device is a smartphone comprising a digital compass and an image capturing device.
However, in analogues art, Turgeman discloses wherein said mobile device is a smartphone comprising a digital compass and an image capturing device (see Turgeman par. 0040, an electronic device (e.g., smartphone, tablet, laptop, smart-watch) may comprise one or more accelerometers, one or more gyroscopes, one or more compass modules).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Turgeman into the system of Caballero and Dutta in order to include a user authentication may operate in conjunction with, one or more sensors or components of the electronic device; for example, accelerometer, gyroscope, compass, (see
Turgeman par. 0058).

Regarding claim 8, the combination of Caballero and Dutta discloses the method according to claim 1,
Caballero in view of Dutta does not explicitly discloses including data from an orientation sensor from said mobile device into said combined password.
However, in analogues art, Turgeman discloses including data from an orientation sensor from said mobile device into said combined password (see Turgeman par. 0056, many users utilize an electronic device (such as a smartphone, a tablet, or other electronic device or computing device) in order to enter or submit user credentials or authentication data (e.g., username, password, PIN, pass-phrase, answers to security questions); and such electronic devices may comprise, for example, one or more accelerometers, one or more gyroscopes, one or more modules or elements able to determine position or orientation or direction of velocity or acceleration or deceleration of the device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Turgeman into the system of Caballero and Dutta in order to include a user authentication may operate in conjunction with, one or more sensors or components of the electronic device; for example, accelerometer, gyroscope, compass, (see Turgeman par. 0058).

Regarding claim 9, the combination of Caballero, Dutta, and Turgeman discloses the method according to claim 8,
Turgeman further discloses determining that a securing distance is equal to an access distance at access time, wherein said securing distance and said access distance equals a distance between said mobile device and said face of said user (see Turgeman par. 0082).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Turgeman into the system of Caballero and Dutta in order to include a user authentication may operate in conjunction with, one or more sensors or components of the electronic device; for example, accelerometer, gyroscope, compass, (see Turgeman par. 0058).

Regarding claim 10, the combination of Caballero, Dutta, and Turgeman discloses the method according to claim 8,
Turgeman further discloses determining that a digital image of said face of said user at access time to said data matches a digital image of said face of said user at securing time (see Turgeman par. 0082).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Turgeman into the system of Caballero and Dutta in order to include a user authentication may operate in conjunction with, one or more sensors or components of the electronic device; for example, accelerometer, gyroscope, compass, (see Turgeman par. 0058).
Allowable Subject Matter
10. 	Claims 11-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433